Per Curiam.

In view of plaintiff’s failure to present any excuse for the lack of prosecution and an affidavit of merits, her motion should have been denied (CPLR, 5015, subd. [a], par. 1; *1023Keating v. Smith, 20 A D 2d 141). Rule 14 of the Nassau County District Court Rules, authorizing the dismissal of an action which remains on the general calendar for more than a year without a notice of trial being filed, has its counterpart in CPLR 3404 and is not inconsistent with the provisions of CPLR 3216.
The order should be unanimously reversed, with $10 costs to defendant, and motion to vacate order dismissing action denied, with leave to plaintiff to renew upon proper papers within 30 days after service of a copy of the order hereon.
Concur — Martuscello, Groat and Coyle, JJ.
Order reversed, etc.